DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-20 are pending.
	
Response to Arguments
4.	Applicant’s arguments filed on July 12, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Newly amended independent claims 1, 8, and 15 are allowed in view of reasons argued by applicant in pages 9-10 of the remarks filed on July 12, 2021. The prior art of record do not teach a first root of trust and a new root of trust that are associated with an integrated circuit, wherein each root of trust corresponds to separate root entities that have privileges to different groups of resources. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-7, 9-14 and 16-20 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Liu, et al.(Embedded Reconfigurable Logic for ASIC Design Obfuscation Against Supply Chain Attacks) discloses using a hardware root of trust for a security system for preventing supply chain attacks. However, Liu does not teach a first root of trust and a new root of trust that are associated with an integrated circuit, wherein each root of trust corresponds to separate root entities that have privileges to different group of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/David J Pearson/Primary Examiner, Art Unit 2438